Citation Nr: 0817484	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  01-02 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for varicose veins of the right leg, currently 
evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction is now in the New 
Orleans, Louisiana, RO.

The veteran testified before the undersigned Veterans Law 
Judge in March 2002.  A transcript of the hearing has been 
associated with the claims file.

In a July 2006 decision, the Board issued a decision denying 
entitlement to an increased rating for varicose veins of the 
right leg.  The veteran appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2007, the Court remanded the case, directing the Board to 
comply with instructions specified in the October 2007 joint 
remand.

The joint remand specifically requested that the Court affirm 
the denial of an evaluation greater than 40 percent for the 
varicose veins of the right leg but requested that the Court 
remand for the Board to 1) provide reasons and bases for 
rejecting evidence that, in the appellant's view, supported 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and (2) address the veteran's reasonably raised 
claim for entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 

In the July 2006 decision, the Board referred out claims for 
service connection for knee and hip disabilities, as 
secondary to the swelling caused by the service connected 
varicose veins and chronic venous insufficiency of the left 
leg.  The veteran has since formalized her claim with the 
submission of a VA Form 21-4138.  These matters are referred 
to the RO for appropriate action.

In July 2006, the veteran submitted additional evidence of 
treatment for her varicose vein condition, including private 
medical records dated as recently as in July 2006, and 
vocational rehabilitation records showing she was accepted 
into a rehabilitation program.  Inasmuch as these records may 
provide a basis for new claims for increased evaluations for 
her service connected disabilities, this matter is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court affirmed that portion of the 
Board's July 2006 decision denying an evaluation greater than 
40 percent for the service-connected right varicose veins but 
remanded the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The Court also 
ordered the Board to deal with the reasonably raised claim 
for entitlement to TDIU.

The claim for entitlement to TDIU is not presently before the 
Board.  A claim for TDIU was adjudicated in a July 1999 
rating decision, of which the veteran was given notice in 
August 1999.  The veteran did not appeal this decision.  
Thus, this issue must be referred to the RO for adjudication 
as a new claim submitted according to the Joint Remand in 
March 2001.  Unfortunately, the issue of whether the 
veteran's right varicose vein disability merits 
extraschedular evaluation on the basis of unemployability may 
be inextricably intertwined with consideration as to whether 
she warrants TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate notice 
has been given the veteran concerning the 
claims for extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and 
entitlement to TDIU.

2.  Refer the claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
to the Under Secretary for Benefits or 
Director, Compensation and Pension 
Service for consideration in accordance 
with the regulations.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
with application of all appropriate laws 
and regulations and consideration of any 
additional information made a part of the 
record.  If the decision remains adverse 
to the appellant, furnish her with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

4.  Adjudicate the claim for entitlement 
to TDIU.  If the claim is denied and the 
veteran timely appeals the denial, 
prepare the claim for appellate review.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until she is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



